DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altersitz (U.S. Patent Application Publication Number 20030130557, from hereinafter “Altersitz”).
In regards to claim 14, Altersitz teaches a container system for disposal of radioactive substances (abstract) in magma (0005, 0009-0010, and elsewhere) comprising at least one waste container (FIG. 1) comprising an inner shell consisting of a material having a melting point greater than molten lava (paragraph 0015) said inner shell being configured to receive a radioactive substance (FIG. 1, paragraphs 0016-0018) and an outer shell coating an exterior surface of said inner shell (FIG. 1, paragraphs 0015-0018) and a transport container to store therein said waste container (paragraphs 0015-0020).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-30 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. In regards to claims 14 and 30 (the independent claims of the instant application), these claims require dropping nuclear (radioactive) waste into magma. Claim 30 further requires that the source of this magma be a lava lake. A lava lake by definition is “large volumes of molten lava, usually basaltic, container in a volcanic vent, crater or broad depression”. In other words, this is a land-based source of magma, i.e. an active volcano-as this definition applies to both independent claims 14 and 30. As U.S. Patent Number 7165917 enumerates, such disposal would be catastrophic in the event that such an active volcano were to erupt (column 1 lines 49-58). As none of claims 15-29 rectify the issues with independent claim 14, these claims must likewise be rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881